DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 10/26/2021 (“10-26-21 OA”), the Applicant amended independent claim 1, canceled claims 3-6, 8 and 10 and added new claims 17-20 in a reply filed on 11/29/2021.
Claims 14-16 are cancelled.
	Currently, claims 1-2, 7, 9, 11-13 and 17-20 are pending.
Response to Arguments
Applicant’s amendments to the title of the invention have overcome the specification objections as set forth under line item number 1 in the 10-26-21 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 10-26-21 OA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 7, 9, 11-13 and 17-20 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 4 as set forth under line item number 4 in the 10-26-21 OA.
Claims 2, 7, 9, 11-13 and 17-19 are allowed, because they depend from the allowed claim 1.
Regarding independent claim 20, Chen in Figs. 1-2, 3A-3B and 6 teaches an optoelectronic device 100 (¶ 28, LED assembly 100), comprising: 
a transparent substrate 116 (¶ 28, transparent mount 116), provided with a hollow structure 109 (¶ 35, trenches 109a-109d (“109”)) and an installation area 116 (Fig. 3B, the mount 116 in the center), wherein the hollow structure 109 penetrates through two opposite surfaces of the transparent substrate 116 and is located at a periphery of the installation area 116 (Figs. 3A-3B); 
an optoelectronic chip 108 (¶ 31, LED chip 108), arranged in the installation area 116 (Fig. 3B, the center mount 116); 
electrodes 102, 104 (¶ 28, conductive electrode plates 102, 104), arranged on the transparent substrate 116 (Fig. 3B, the mount 116 on the sides) and electrically connected to the optoelectronic chip 108 (¶ 28, electrical interconnection is provided between the LED chip 108 and the conductive electrode plates 102 & 104); and 
a wavelength conversion layer 106, 114 (¶ 33, phosphor layers 106 and 114 convert wavelength i.e., a wavelength conversion layer 106, 114), arranged on the two opposite surfaces of the transparent substrate 116 and filled in the hollow structure 109 (Figs. 3A-3B), wherein the optoelectronic chip 108 is covered by the wavelength conversion layer 106, 114,
wherein the hollow structure 109 (Fig. 6) comprises a first hollow unit 109c (¶ 32, trench 109c) and a second hollow unit 109d (¶ 32, trench 109d) respectively arranged on a first side and a second side of the installation area 116, and the second side being opposite to the first side (Fig. 6); 

wherein each of the first hollow structure unit 109c, the second hollow structure unit 109d and the third hollow structure unit 109a is a continuous elongated through-hole penetrating through the two opposite surfaces of the transparent substrate 116 (Figs. 3A-3B & 6).
However, the prior art of record, including Chen, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, wherein the first hollow structure unit and the third hollow structure unit together form a L-shaped continuous elongated through-hole penetrating through the two opposite surfaces of the transparent substrate; or the first hollow structure unit, the second hollow structure unit and the third hollow structure unit together form an U-shaped continuous elongated through-hole penetrating through the two opposite surfaces of the transparent substrate.
Therefore, independent claim 20 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                   

/JAY C CHANG/Primary Examiner, Art Unit 2895